Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 235-240, 242-246, and 248-250 are pending. Claims 2-234. 241 and 247 are canceled. Claims 236, 243, and 250 are withdrawn. Claims 1, 235, 237-240, 242, 244-246, 248, and 249 are under examination in the instant office action. The amendment filed on 02/03/2022 in response to the Non-Final office Action of 08/23/2021 is acknowledged and has been entered. 

Action Summary
Claims 1, 235, 237-240, 242, 244-246, 248, and 249 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Ye et al. (Endocrine Reviews, 31, 578-599; August 2010) in view of Kalla et al. (US20030139428; published 24 July 2003) and Baraldi et al. (Chem. Rev., 108, 238-263, 2008) are withdrawn in light of the claim amendment.  
Claims 244, 245, 248, and 249 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Ye et al. (Endocrine Reviews, 31, 578-599; August 2010) in view of Kalla et al. (US20030139428; published 24 July 2003) and Baraldi et al. (Chem. Rev., 108, 238-263, 2008) as applied to claims 1, 234, 235, 237, 238, and 239-242, and 246 above in further view of Guidance for Industry and Reviewers (U.S. Department of Health and Human Services, 18 November 2002, https://www.fda.gov/OHRMS/DOCKETS/98fr/02d-0492-gdl0001-vol1.pdf) are also withdrawn in light the claim amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 235, 237-240, 242, 244-246, 248, and 249 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Loriot, Nature Clinical Practice Oncology May 2008, Vol. 5 No. 5 in view of Kalla (US20030139428; published 24 July 2003), Baraldi, Chem. Rev., 108, 238-263, 2008, Tally, Surgery 1996;120:248-54, and Ward, The Journal of Biological Chemistry Vol. 275, No. 12, Issue of March 24, pp. 8375–8381, 2000.
	Loriot teaches drugs such as tyrosine and non-tyrosine kinase inhibitors have been used for cancer treatment. However, these drugs are associated with several toxic effects including potentially unacceptable gastrointestinal adverse effects that include diarrhea. (See Abstract.) Moreover, Loriot teaches diarrhea was observed in 55% patients treated for non-small lung cancer with erlotinib as compared to placebo. (See Page 269; left column, last paragraph.) Loriot also teaches EGFR inhibitors could, therefore, increase chloride secretion by blocking this regulation loop and thereby inducing secretory diarrhea. (See page 272; left column, last paragraph.) Erlotinib is an epidermal growth factor receptor inhibitor (EGFR inhibitor).
	Loriot does not teach administration of an adenosine receptor antagonist to said subjects (instant claims 1, 239, 240). Loriot does not teach the A2B adenosine receptor antagonist is Applicant’s elected antagonist theophylline (instant claims 238 and 246). Furthermore, Loriot does not teach the diarrhea is secretory associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by the ATP anolog (in this case the elected erlotinib).
	Kalla teaches compounds that are A2B adenosine receptor antagonists useful for treating diarrhea (abstract; instant claims 1, 237, 241, 242).  A2B receptors are found in the colon in the basolateral domains of intestinal epithelial cells, and when acted upon by the appropriate ligand act to increase chloride secretion, thus causing diarrhea, and A2B antagonists block intestinal chloride secretion, and are thus useful in the treatment of inflammatory gastrointestinal tract disorders, including diarrhea. (See paragraph [0006].) The teaching of A2B receptors that are found in the colon in the basolateral domains of intestinal epithelial cells, and when acted upon by the appropriate ligand act to increase chloride secretion, thus causing diarrhea is considered to meet secretory diarrhea. The compounds are administered in dosages of 10 mg to 2 g, preferably from 10 to 700 mg, or 50-200 mg. (See paragraph [0226]), that is effective amounts as required by instant claim 1.
Baraldi teaches that xanthines, including theophylline, are prototypical group of antagonists at all adenosine receptors. (See page 240, section 2.) and that theophylline us a classical nonselective xanthine antagonist of the adenosine receptor that displays micromolar affinity at all AR subtypes, including AB2. (See Table 1 on page 240, and page 240, column 2, 1st paragraph.) It is taught that at low serum concentrations theophylline exerts anti-inflammatory effects, such as 5-10 µg/L (see page 244, section 2.3, first column, 5th paragraph.)
Tally teaches Dipyridamole and nitrobenzyl thioinosine (inhibitors of nucleoside transport) and iodotubercidin (an inhibitor of adenosine kinase) caused adenosine to accumulate extracellularly and induced a Cl-secretory response that was prevented by adenosine receptor blockade. Uptake of exogenous adenosine was restricted to the basolateral compartment and was blocked by nucleoside transport inhibitors. (See Abstract.) Moreover, Tally observed low extracellular adenosine concentration was due to the presence of a plasma membrane nucleoside transporter that internalized adenosine such that minimal concentrations accumulated extracellularly over time. If this were the case, blockade of this adenosine uptake mechanism should lead to the accumulation of adenosine in the buffer, binding of adenosine to its extracellular A2b receptor, and the activation of Cl-secretion.
Ward teaches ENT1 and ENT2 are Human Equilibrative Nucleoside Transporters. (See Abstract.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have administered theophylline as the adenosine receptor A2B antagonist taught by Baraldi to the patients of Loriot that have been treated for cancer with TKIs in order to reduce or treat secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by erlotinib to give Applicant’s claimed method. One would have been motivated to do so because Ye teaches that a common side effect of TKIs in cancer patients is diarrhea and that therapy for the side effect involves antidiarrheal agents, because also Kalla teaches that adenosine receptor antagonists are useful in treating secretory diarrhea and Baraldi teaches that theophylline is a classical AB2 adenosine receptor antagonist that exerts anti-inflammatory effects in low doses, and because Tally teaches inhibitors of nucleoside transport) and inhibitors of adenosine kinase caused adenosine to accumulate extracellularly and induced a Cl-secretory response that was prevented by adenosine receptor blockade where uptake of exogenous adenosine was restricted to the basolateral compartment and was blocked by nucleoside transport inhibitors, and Lastly, because Ward teaches ENT1 and ENT2 are Human Equilibrative Nucleoside Transporters. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully treating the TKI side effect of secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by erlotinib in the cancer patients by administration of theophylline as the adenosine receptor antagonist which are antidiarrheal agents, thereby reducing the secretory diarrhea or the incidence or severity of secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by the erlotinib. Furthermore, it would have been obvious to have administered the antidiarrheal agent either before (instant claim 240) or after (instant claim 239) the TKI as it is known that said TKI causes diarrhea. See MPEP 2143 KSR Rationale B: Simple substitution of one known element (i.e. the AB2 adenosine receptor antagonist of Kalla) for another (i.e. theophylline) to obtain predictable results, that is treatment of secretory diarrhea secretory diarrhea associated with activation of adenosine receptors by an accumulation of adenosine caused by inhibition of human equilibrative nucleoside transporters (hENTs) by erlotinib.
Applicant’s argument and Response to Arguments
Applicant argues that other teachings at the time of the invention directed the skilled artisan away from using theophylline to treat the side effects of tyrosine kinase inhibitors. Applicants submit herewith a review article entitled, "Drug-induced Diarrhea," by B. Abraham and J. Sellin (Current Gastroenterology Reports, 2007, 9:365-372; hereinafter, "the CGR article"), which was published prior to the filing of the present application and illustrates two key points. First, the CGR article describes that theophylline is a known cause of secretory diarrhea. Applicants direct the Examiner to Table 1 on page 367 of the CGR article, which includes theophylline on a list of drugs that induce watery diarrhea. The list indicates that theophylline is a drug that induces secretory diarrhea. The CGR article further describes on page 366 (second column, last paragraph) that theophylline causes diarrhea by increasing cyclic AMP, opening chloride channels, and increasing secretion. Second, the CGR article indicates that tyrosine kinase inhibitors induce inflammatory diarrhea. Applicants direct the Examiner to the CGR article's section on Inflammatory Diarrhea, which starts on page 368 and describes that immunosuppressive and chemotherapeutic agents can cause inflammatory diarrhea (page 360, 5t paragraph). This section further references tyrosine kinase inhibitors on page 370 (first column, fourth paragraph, emphasis added), wherein it is stated: Diarrhea is a common side effect with molecularly targeted agents. Epidermal growth factor receptor tyrosine kinase inhibitors, erlotinib or gefitinib, as well as other tyrosine kinase inhibitors, such as sorafenib, imatinib, and bortezomib, cause diarrhea in up to 600% of patients, but these symptoms are easily managed by treatment with loperamide, dose reduction, or treatment interruptions Thus, the CGR article indicates that tyrosine kinase inhibitors induce inflammatory diarrhea. 
In response, the Examiner finds Applicant’s argument not persuasive. As previously stated in the paragraph above, Applicant appears to argue about a different mechanism by which diarrhea can be treated. Specifically, the CGR references discloses drugs induce a secretory diarrhea by two mechanisms, i.e. the inhibition of Na+ pump (Na+, K+-ATPase) and the stimulation of Cl-/HCO3-. Additionally, the CGR reference discloses secretory diarrhea caused by altering intracellular cyclic AMP, cyclic GMP, or calcium. Nowhere the CGR references discloses blocking intestinal chloride secretion by a drug that antagonizes adenosine receptor subtype A2B causes diarrhea. Therefore, a person of ordinary skill in the would not look into using theophylline by the mechanism taught by the CGR references. The claim broadly recites any cancer and any ATP-analog-induced side effect. One would reasonably expect theophylline to reduce or treat secretory diarrhea by blocking intestinal chloride secretion by antagonizing the A2B receptor, and is thus causing diarrhea, and also because Kalla teaches A2B receptors are found in the colon in the basolateral domains of intestinal epithelial cells, and when acted upon by the appropriate ligand act to increase chloride secretion, thus causing secretory diarrhea. Again, Table 1 of the CGR references discloses theophylline (stimulant laxatives) as one of the drugs inducing water diarrhea. However, the CGR references does not teach or suggest that the blockage of secretion of chloride can be done by antagonizing A2B receptor. Furthermore, theophylline is not listed on Table 2 of the CGR references as one of the drug-induced inflammatory diarrheas. Again, Theophylline is an adenosine receptor antagonist, known to reduce inflammation for the treatment of inflammatory gastrointestinal tract disorder including diarrhea. As such, a person skilled in the art looking to treat side effects that include diarrhea associated with cancer drugs would reasonably expect to use an adenosine receptor antagonist A2B that is known exerts anti-inflammatory effects, such as 5-10 µg/L (see page 244, section 2.3, first column, 5th paragraph).
Applicant argues that Kalla teaches that adenosine receptor antagonist (other than theophylline - see Kalla at [0010]) may be suitable for the treatment of secretory diarrhea not that theophylline is "an adenosine receptor antagonist, known to reduce inflammation for the treatment of inflammatory gastrointestinal tract disorder including diarrhea.
 In response, Kalla teaches diarrhea is an inflammatory gastrointestinal tract disorder and A2B antagonists can be used to block intestinal chloride secretion, see para [0006]. Additionally, Kalla may well teach A2B antagonists other than Theophylline as having fully or partially selective A2B receptor. However, Kalla does not teach theophylline is ineffective for treating secretory diarrhea even though Kalla teaches theophylline is a poor adenosine receptor antagonist. In fact, Kalla also teaches theophylline provide no beneficial effect in asthma due to the fact that it non-specifically blocks all adenosine receptor subtype. However, in 2008, Baraldi teaches due to the low cost and ease of administration of theophylline, theophylline offers advantages over other effective long-term maintenance medications such as corticosteroids and further validation that theophylline is beneficial in asthma and COPD derives from recent clinical trials, Lastly, Baraldi teaches starting from 2004 different pharmaceutical companies, including Astrazenega, Almirall Prodesfarma, Recordati, Mitsubitshi Pharma, NikkenChemicals, and Shering Plough, registered theophylline for the treatment of asthma, see page 244, right col. Baraldi teaches that xanthines, including theophylline, are prototypical group of antagonists at all adenosine receptors (see page 240, section 2.) and that theophylline us a classical nonselective xanthine antagonist of the adenosine receptor that displays micromolar affinity at all AR subtypes, including AB2 (see Table 1 on page 240, and page 240, column 2, 1st paragraph). It is taught that at low serum concentrations theophylline exerts anti-inflammatory effects, such as 5-10 µg/L (see page 244, section 2.3, first column, 5th paragraph). Therefore, one would reasonably expect theophylline due to its excellent anti-inflammatory property and its A since secretion diarrhea is an inflammatory gastrointestinal tract disorder, an antagonist A2B antagonist property to effectively treat an inflammatory gastrointestinal tract disorder such as secretion diarrhea. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claims 244, 245, 248, and 249 remain rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Loriot, Nature Clinical Practice Oncology May 2008, Vol. 5 No. 5 in view of Kalla (US20030139428; published 24 July 2003), Baraldi, Chem. Rev., 108, 238-263, 2008, Tally, Surgery 1996;120:248-54, and Ward, The Journal of Biological Chemistry Vol. 275, No. 12, Issue of March 24, pp. 8375–8381, 2000, as applied to claims 1, 234, 235, 237, 238, and 239-242, and 246 above in further view of Guidance for Industry and Reviewers (U.S. Department of Health and Human Services, 18 November 2002, https://www.fda.gov/OHRMS/DOCKETS/98fr/02d-0492-gdl0001-vol1.pdf).
As discussed above, Loriot, Kalla, Baraldi, Tally, and Ward collectively teach a method of treating the ATP analog, i.e. TKI, induced side effect of diarrhea in patients being treated for cancer by administration of the methylxanthine theophylline in a dosage of 50-200 mg (i.e. an amount effective to block adenosine receptors) thereby treating diarrhea.
Loriot, Kalla, Baraldi, Tally, and Ward collectively do not teach the dosage or concentrations of instant claims 244, 245, 248, and 249.
Guidance for Industry and Reviews teaches that the average assumed weight of a human is 60 kg (see page 6-7, table 1, footnote A). Accordingly, based on the dosage of 50-200 mg of theophylline, this results in a dosage of 0.83 mg/kg to 3.3 mg/kg of body weight. See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, as the dosage range of 0.83-3.3 mg/kg falls within the range of instant claims 244 and 248 said claimed dosage range is thereby rendered obvious.
As such, it would have been prima facie obvious to one of ordinary skill in the art to have treated diarrhea with theophylline wherein the theophylline is administered at a dose of 0.83-3.3 mg/kg. One would have been motivated to do so because Kalla teaches a dosage of 50-200 mg of A2B antagonist can treat secretory diarrhea, because Barldi teaches at low serum concentrations theophylline exerts anti-inflammatory effects, such as 5-10 µg/L, and because Guidance teaches the average assumed weight of a human is 60 kg. Therefore, one of ordinary skill in the art would have had a reasonable expectation that administration of theophylline in a dosage of 0.83-3.3 mg/kg would effectively treat secretory diarrhea with success.
In regard to the amount of theophylline being sufficient to reach a concentration of 10 um in the extracellular environment of the intestinal epithelium, as Ding and Guidance teach a dosage of theophylline that encompasses that dosage of instant claims 244 and 248, absent evidence to the contrary, administration of theophylline at said dosage is considered to read on instant claims 245 and 249 and is sufficient to reach a concentration of 10 um in the extracellular environment of the intestinal epithelium.


Response to Arguments
Applicant’s argue that claims 244, 245, 248, and 249 are patentable over Ye in view of Kalla and Baraldi for at least the reasons described above with respect to Claim 1. The Guidance is only cited as teaching dosage ranges. As such, the Guidance does not remedy the deficiencies of Ye, Kalla, and Baraldi. In response, Applicant’s argument not persuasive because the collective teachings of Ye in view of Kalla and Baraldi do remedy the deficiencies of claims 244, 245, 248, and 249 as explained in the second 103 rejection above. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628